DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
The limitation of “whether or not the deodorization module is turned on is determined by whether or not the olfactory gas sensor of the sensor module detects a predetermined gas” in claim 6 is suggested to be amended to “wherein a deodorization module is turned on after detection of a predetermined gas by an olefactory gas sensor.” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: 
“6. The air purification device according to claim 5, wherein whether or not the deodorization module is turned on is determined by whether or not the olfactory gas sensor of the sensor module detects a predetermined gas, and
when a predetermined gas is detected by the olfactory gas sensor, the deodorization module is turned on; wherein the olfactory gas sensor is disposed on the outer side of the casing.” Emphasis added. 

Claim 6 is indefinite because the term “the deodorization module” and “the olfactory gas sensor” lack antecedent basis. Additionally, the term “the sensor module” lacks antecedent basis. Claim 6 depends on all the previous claims, and a first sensor module and a second sensor module are disclosed. Therefore, it is unclear which sensor module is the sensor module. 
Therefore, claim 6 is interpreted to read: 
“6. The air purification device according to claim 5, wherein whether or not [[the]] a deodorization module is turned on is determined by whether or not [[the]] an olfactory gas sensor of [[the]] a sensor module detects a predetermined gas, and
when a predetermined gas is detected by the olfactory gas sensor, the deodorization module is turned on; wherein the olfactory gas sensor is disposed on the outer side of the casing.”	

Claim 13 recites:
“13. The air purification device according to claim 12, wherein the communication module is a WI-FI* communication unit, a BLUETOOTH® communication unit, a ZIGBEE® communication unit, a LoRa communication unit, a Sigfox communication unit, or an NB-IoT communication unit.” Emphasis added. 

Claim 13 is indefinite because this is a list of alternatives (i.e., a Markush group) set forth using open-ended language rather than a closed transitional phrase.  MPEP 2173.05(h)(I). 
For the purpose of examination, claim 13 is interpreted as:
“13. The air purification device according to claim 12, wherein the communication module is selected from a group consisting of a WI-FI* communication unit, a BLUETOOTH® communication unit, a ZIGBEE® communication unit, a LoRa communication unit, a Sigfox communication unit, or an NB-IoT communication unit.”

Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–5, 8–9 and 12–15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., US 2021/0331112 A1 (“Kim.”).
Regarding claim 1:
Kim discloses the claimed limitation of that an air purification device (Kim’s Robot cleaner 51) that is arranged in a predetermined area (Kim discloses an indoor space). Kim Fig. 2A, [0006] and [0097]. The air purification device 51 comprises a control module (Kim’s control unit 5200). Id. at Fig. 2E [0079] and [0108]. Kim also discloses the claimed invention of a storage module (Kim’s data unit 5280) storing a map data corresponding to the predetermined area (Kim’s basic map). Id. at [0110]. 
Kim also discloses the claimed limitation of that a first sensor module including at least one particulate matter sensor (Kim’s dust sensor). Kim Fig. 2E, [0121]. The first sensor module  is electrically connected to the control module of 5200 because Kim discloses that its control module 5200 controls overall operation. Id. at Fig. 2E, [0108]. 
Kim discloses the claimed limitation of a moving module (Kim’s travel driving portion 5250) electrically connected to the control module 5200. Kim Fig. 2E, [0108]. The control module 5200 obtains a first route according to the map data (the route determined by Kim’s basic map) and drives the moving module to perform an air quality detection procedure at each of a plurality of locations of the predetermined area according to the first route and the at least one particulate matter sensor (Kim’s dust sensor) of the first sensor module (Kim discloses that its processor of the air cleaner 51 may control its drive portion 5250 to move the air cleaner 51 and collect information through a sensor while the air cleaner 51 is moving; Kim Fig. 2E, [0289]. Kim also discloses that its control module 5200 determines a specific zone where air purification is needed based on sensor information collected, and the specific zone are installed in a map—a cleaning map. Id. at Fig. 1, [0150] and [0291].)
Kim discloses that claimed limitation of that the control module 5200 obtains a plurality of air quality parameters of the locations (Kim discloses that its control module 5200 may determine a specific zone using the status information collected by the moving sensor). Kim Fig. 2E, [0291]. The control module 5200 generates a second route according to a first sequence of the air quality parameters of the locations (the route determined by Kim’s cleaning map). Kim Fig. 2E, [0110]. The control module 5200 drives the moving module 5250 according to the second route, so as to perform a plurality of air purification procedures respectively at the locations in the predetermined area. Id. at Fig. 2E, [0295]. 
Kim further discloses the claimed limitation of that the control module 5200 uses the particulate matter sensor to perform the air quality detection procedures at the locations of the predetermined area, respectively, so as to respectively obtain the air quality parameters of the locations (specific zone). Kim Fig. 2E, [0295]. 

    PNG
    media_image1.png
    391
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    662
    media_image2.png
    Greyscale

Regarding claim 2:
Kim discloses the claimed limitation of that the air purification device according to claim 1, further comprising a map analysis module (Kim’s map generation unit 5220) electrically connected to the control module 5200. Kim Fig. 2E, [0148] and [0149]. The map analysis module 5220 provides the first route according to the map data (basic map). Kim Fig. 2E, [0150]. Kim also discloses the claimed limitation of a second sensor module electrically connected to the control module, the second sensor module including at least one infrared sensor or at least one laser ranging sensor (Kim’s infrared sensor). Kim [0117]. The control module 5200 drives the moving module 5250 according to a moving signal provided by the at least one infrared sensor or the at least one laser ranging sensor of the second sensor module and the first route (the route provided by basic map), such that the air purification device 51 moves to the locations of the predetermined area to perform the air quality detection procedures. Kim Fig. 2E, [0150]. 
Regarding claim 3:
Kim discloses the claimed limitation of that the air purification device according to claim 2, wherein the control module 5200 drives the moving module 5250 according to the moving signal provided by the at least one infrared sensor or the at least one laser ranging sensor of the second sensor module and the second route (the route provided by Kim’s cleaning map), such that the air purification device 51 moves to the locations of the predetermined area to perform the air purification procedures, respectively. Kim Fig. 2E, [0151]. 
Regarding claim 4:
Kim discloses the claimed limitation of that the air purification device 51 according to claim 3, further including a casing (Kim’s casing 5011). Kim Fig. 2D, [0098]. The control module 5200 and the storage module 5280 are disposed inside the casing (because Kim discloses that control module 5200 and storage module 5280 are main parts of robot cleaner 51). Kim Figs. 2D and 2E. The first sensor module (Kim’s dust sensor) is disposed on an outer side (front side) of the casing 5011. Id. at Fig. 2C. The moving module 5250 is disposed on a bottom side of the casing (Kim discloses its driving module 5250 comprises left wheel 36L and right wheel 36R, both of the wheels are located at the bottom of case 51). Id. at Fig. 2D, [0114]. 
Regarding claim 5:
Kim discloses the claimed limitation of that the air purification device according to claim 4, wherein the moving module 5250 includes a motor (Kim’s moving wheel drive motor) and a moving unit (Kim’s left and right wheel 36L and 36R). Kim Fig. 2D, [0100]. The motor (driving motor) is connected to the moving unit 36L and 36R, and the motor receives a driving signal (from Kim’s drive control unit) to drive the moving unit. Id. at Fig. 2D, [0101]. 
Regarding claim 8:
Kim discloses the claimed limitation of that the air purification device according to claim 4, wherein the second sensor module includes an infrared sensor (Kim’s infrared sensor). Kim [0192]. 
Regarding claim 9:
Kim discloses the claimed limitation of that the air purification device according to claim 8, wherein, when the second sensor module includes the infrared sensor. Kim [0192]. The infrared sensor provides the moving signal to the control module 5200 (Kim discloses obstacle detection based on sensor information and send information to the control unit), and the infrared sensor is disposed on the outer side of the casing 5011. Id. at Fig. 2C, [0117]. 
Regarding claim 12:
Kim discloses the claimed limitation of that the air purification device according to claim 1, wherein the air purification device 51 further comprises a communication module (Kim’s communication unit 5270) that is communicatively connected to a mobile device or a server. Kim [0112].
Regarding claim 13:
Kim discloses the claimed limitation of that the air purification device according to claim 12, wherein the communication module 5270 includes not only short-range wireless communication such as ZigBee and Bluetooth. Kim [0113].  
Regarding claim 14:
Kim discloses the claimed limitation of that an intelligent management system (Kim’s robot cleaner 51 and an external server) disposed at a predetermined area (Kim’s indoor space). Kim Fig. 2D, [0097]. The intelligent management system 51 comprises a server (Kim’s external server). Id. at Fig. 2E, [0112]. Kim’s intelligent management system 51 also comprises an air purification device (Kim’s robot cleaner 51) communicatively connected to the server. Id. The air purification device 51 includes a casing 5011. Id. at Fig. 2D, [0098]. The air purification device 51 also includes a control module (Kim’s control unit 5200). Id. at Fig. 2E, [0122]. Kim also discloses the claimed limitation of a storage module (Kim’s data unit 5280) storing a map data (Kim’s basic map) corresponding to the predetermined area (of a room.) Id. at Fig. 2E, [0110]. 
Kim also discloses the claimed limitation of that a first sensor module including at least one particulate matter sensor (Kim’s dust sensor), the first sensor module being electrically connected to the control module 5200 because Kim’s control module 5200 controls overall operation. Kim Fig. 2D, [0108]. Kim discloses the claimed limitation of a moving module (Kim’s travel driving portion 5250) electrically connected to the control module 5200 because Kim’s control module 5200 controls overall operation. Id. at Fig. 2D, [0114]. The control module 5200 obtains a first route according to the map data (the route defined by Kim’s basic map) and drives the moving module to perform an air quality detection procedure at each of a plurality of locations of the predetermined area according to the first route and the at least one particulate matter sensor of the first sensor module (Kim disclose the air cleaner 51 drives according to a basic map gathers air quality information based on sensor information, and based on the gather information, the system generates a cleaning map). Id. at Fig. 2D, [0150]. The control module 5200 obtains a plurality of air quality parameters of the locations, and the control module generates a second route according to a first sequence of the air quality parameters of the locations (the route defined by a cleaning map). Id. at Fig. 2D, [0150]–[0152]. The control module 5200 drives the moving module 5250 according to the second route defined by Kim’s cleaning map, so as to perform a plurality of air purification procedures respectively at the locations in the predetermined area. Id. at Fig. 2E, [0295]. The control module 5200 uses the particulate matter sensor (dust sensor) to perform the air quality detection procedures at the locations of the predetermined area, respectively, so as to respectively obtain the air quality parameters of the locations. Id. 
Regarding claim 15:
Kim discloses the claimed limitation of that the intelligent management system according to claim 14, wherein the server is a local server that is disposed within the predetermined area (Kim discloses a processor 180 of a server, which is disposed on the air cleaner). Kim Fig. 15, [0593].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 6–7 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Tsuboi et al., US 2015/0000068 A1 (“Tsuboi”). 
Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Kim in view of Han et al., US 2020/0178748 A1 (“Han”).
Regarding claim 6:
It is noted here that the limitation of “whether or not a deodorization module is turned on is determined by whether or not an olfactory gas sensor of the sensor module detects a predetermined gas” describes an intended use rather than the structure of the apparatus and therefore does not get patentable weight. MPEP 2114(II).
Kim discloses the claimed limitation of that air purification device according to claim 5, wherein the air purification device 51 comprises a gas sensor for sensing the amount of gas in the air. Kim [0121]. Kim also discloses that its gas sensor is disposed on the outer side (front side) of casing 5011 because Kim’s gas sensor is part of Kim’s sensor unit 5150, which is disposed on the front side of casing 5011. Kim Fig. 2C, [0121].  
Kim does not disclose the claimed limitation of a deodorization module that is turned on when the gas sensor detects a predetermined gas. 
Similar to Kim, Tsuboi is directed to a robot cleaner 1. Tsuboi Fig. 1, [0089]. Tsuboi also disclose that its robot cleaner comprises an odor sensor 66, which is a gas sensor for measuring odor around the robot cleaner 1. Id. at Fig. 1, [0109]. Tsuboi also discloses a deodorization module (Tsuboi’s ion generator that release ions to remove odor). Id. at [0084]. It would have been obvious for Kim’s air purification device to comprise Tsuboi’s ion generator that would release ion when Kim’s gas sensor detects a predetermined gas the same way as Tsuboi’s odor sensor 66 measuring odor because such odor removing technique is known to be used in robot cleaner. 
Regarding claim 7:
Modified Kim discloses the claimed limitation of that the air purification device according to claim 6, wherein the first sensor module further includes a temperature sensor (Kim’s temperature sensor). Kim [0193].
Regarding claim 10:
It is noted here that the limitation of that “when the battery unit has a power that is lower than a predetermined power value, the control module provides a low battery driving signal to the moving module according to the map data, such that the air purification device seeks out a charging base and is charged” describes a process while the current invention is directed to apparatus. Therefore, this limitation fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).
Kim discloses the claimed limitation of that the air purification device according to claim 4, further comprising: a power module (Kim’s battery 5038) disposed in the casing 5011 and electrically connected to the control module 5200. Kim Figs. 2D and 2E, [0106]. The power module 5038 includes a battery unit providing a driving electricity to the control module 5200. Id.  Kim also discloses a charging unit (Power socket) electrically connected to the battery module. Id. Kim also discloses a charging base (Kim’s separate charging stand). Id. 
Kim does not disclose a low battery driving signal that would send the air purification device to the base and get charged. 
Similar to Kim, Han is directed to a robot vacuum cleaner 1000. Han Fig.  1, [0158]. Han also discloses a charge signal input by a battery level detector, the signal was sent to a controller 1200, which drives the robot vacuum cleaner 1000 to the external charging device. Id. at [0161]. It would have been obvious for Kim’s robot cleaner 51 to work the same way as disclosed by Han to send a low battery driving signal that drives the cleaner 51 back to the base and get charged because such procedure is known in the robot cleaner art. 
Regarding claim 11:
Modified Kim discloses the claimed limitation of that the air purification device according to claim 10, wherein the charging unit 5038 is a wired charging unit or a wireless charging unit, and the charging base (power socket) is a wired charging base or a wireless charging base. Kim [0058]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al., US 10,443,874 B2 (“Tang”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776       

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776